NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3094-17T2

DIANE DECKER,

          Plaintiff-Respondent,

v.

PREFERRED MUTUAL
INSURANCE COMPANY,

     Defendant-Appellant.
__________________________

                   Submitted January 24, 2019 – Decided February 28, 2019

                   Before Judges Koblitz, Ostrer and Mayer.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-6702-17.

                   Methfessel & Werbel, attorneys for appellant (Jared P.
                   Kingsley, on the briefs).

                   Javerbaum Wurgaft Hicks Kahn Wikstrom & Sinins,
                   attorneys for respondent (Jeffrey A. Rizika, of counsel;
                   Sarabraj S. Thapar, on the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-3094-17T2
                                        2